Citation Nr: 0003767	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-51 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of influenza.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to August 
1977.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied service connection for influenza and for a cystic 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In June 1996, the veteran submitted a notice of disagreement 
(NOD), in which he claimed that influenza during service led 
to Hepatitis C.  In September 1996, the RO issued a statement 
of the case (SOC) addressing that issue.  The veteran 
submitted a VA Form 9, Substantive Appeal, in October 1996.  
The Form 9 contains a NOD to the denial of service connection 
for a cystic condition and also mentions that the claimed 
cystic condition includes a hemorrhoidal condition.  In 
November 1996, the RO issued an SOC addressing service 
connection for a cystic condition.  Shortly thereafter, in 
November 1996, the veteran submitted a substantive appeal for 
a cystic condition.  

In an April 1997 rating decision, the RO denied service 
connection for hepatitis and found that a claim for service 
connection for hemorrhoids was not well grounded.  

In his October 1996 substantive appeal, the veteran requested 
a hearing before a member of the Board.  In November 1997, 
the veteran indicated that he would rather have a hearing 
before an RO hearing officer.  In May 1999, the veteran 
withdrew his request for a hearing.

Service connection was established for residual multiple 
facial scars and for a perianal cyst scar by RO rating 
decision of April 1999.  Noncompensable ratings were 
assigned.  The veteran has not expressed dissatisfaction with 
that rating.  Hence, the appeal for service connection for a 
cystic condition is no longer before the Board.  

In a May 1999 rating decision, the RO continued the denial of 
service connection for Hepatitis C.  The Board notes that the 
veteran's claim for service connection for influenza involves 
the allegation that in-service influenza led to hepatitis C.  
Therefore, the Board has recharacterized the issue on appeal 
as noted on page 1.


FINDING OF FACT

The claim for service connection for residuals of influenza 
lacks competent evidence of a nexus between any current 
medical condition, claimed as a residual of influenza, and 
active service or service-connected disability.


CONCLUSION OF LAW

The claim for service connection for residuals of influenza 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate 
treatment for flu at various times.  A May 1975 report noted 
possible viral GE (gastroenteritis).  A February 1976 report 
notes flu symptoms.  An early July 1976 report notes vomiting 
and diarrhea.  The assessment was viral syndrome.  Another 
July 1976 report notes complaint of sore throat.  The 
assessment was infection of unknown etiology.  After another 
day of symptoms, an assessment of viral syndrome of unknown 
etiology was given.  A day later, the veteran was reported to 
be feeling better and was returned to full duty.  In August 
1976, the veteran had diarrhea and vomiting.  The assessment 
was stomach distress.  Another August 1976 report notes 
gastroenteritis with stomach flu.  A September 1976 treatment 
report notes complaint of muscle soreness after a flu shot 
the previous day.  An October 1976 report notes generalized 
malaise and stomach cramp.  The assessment was flu.  An 
August 1977 separation examination report is negative for any 
relevant abnormality.  

There is no report of medical history to accompany the August 
1977 separation examination report; however, the veteran did 
complete a report of medical history for the Naval Reserves 
in October 1977, and entered a statement on that form to the 
effect that he had no change of medical condition since 
discharge in August 1977.  In the October 1977 report of 
medical history, he also checked "no" to having had any 
relevant condition such as stomach, liver, or intestinal 
trouble, jaundice or hepatitis, and adverse reaction to 
serum, drug, or medicine.

In August 1977, the veteran submitted a claim for VA service 
connection for facial cysts.  He did not mention any other 
health problems at that time.  A note from the veteran dated 
in September 1977 indicates that he desired to withdraw his 
service connection claim.  He stated that he was not 
disabled.

In August 1995, the veteran submitted a VA service connection 
claim.  He reported that he contracted influenza during 
service in the Mediterranean after eating shellfish in 
Naples, Italy.  He reported recent private treatment by Drs. 
Lapes and Tuch for a hepatic condition (low platelet count) 
and for hepatitis C.  

In September 1995, the National Personnel Records Center 
forwarded all available SMRs to the RO.  

Arthur Tuch, M.D., forwarded clinical records to the RO in 
September 1995.  These records indicate that the veteran was 
seen in an emergency room in April 1995 for nosebleed and 
bleeding from the roof of the mouth.  The report notes that 
the veteran had no history of a bleeding disorder or use of 
blood thinner.  Lab work done in May 1995 at SmithKline 
Beecham Laboratories indicated low platelet count.  Dr. 
Tuch's reports further note that in May 1995 he felt that the 
veteran might have had cirrhosis for "some time" with 
superimposed illness, possibly hepatitis C.  Hepatomegaly was 
shown by ultrasound in May 1995.  In June 1995, Dr. Tuch felt 
that the veteran definitely had hepatitis C; however, Dr. 
Tuch felt that it was unclear whether the condition was acute 
or chronic. 

In October 1995, additional private medical reports were 
received from Melvin Lapes, M.D.  These reports indicate that 
in May 1995, the veteran had an unremarkable past medical 
history.  According to Dr. Lapes, the impression was mild 
thrombocytopenia, gastro-intestinal symptoms with 
hepatocellular dysfunction, and mild hepatic enzyme elevation 
raising the question of viral syndrome such as hepatitis.  A 
subsequent May 1995 progress note indicates that serology 
tests were positive for hepatitis B and C infection.

The RO denied service connection for influenza in October 
1995.  The RO based the decision on the lack of evidence of 
any chronic condition shown during active service. 

In June 1996, the veteran claimed that he had contracted 
Hepatitis C while in Naples, Italy.  

The veteran submitted a VA Form 9, Substantive Appeal in 
October 1996, reporting that he was treated for flu six times 
in two years.  He also stated that during treatment aboard 
ship he was told that he had contracted a form of influenza 
while on shore leave in Naples. 

In an April 1997 rating decision, the RO denied service 
connection for hepatitis on the basis that the condition did 
not arise until 17 years after active service.

During a November 1998 VA liver examination, the veteran 
reported an upper respiratory infection in Italy in 1975 that 
was diagnosed as influenza.  He reported that at about the 
same time, he began to have multiple cystic lesions on the 
upper extremities and face.  The veteran reported that in 
April 1995, his nosebleeds, which had been frequent prior to 
that time, started to worsen.  The veteran reported that a 
1996 liver biopsy showed cirrhosis.  He currently complained 
of diffuse aches and pains, especially in the abdomen, and 
occasional bleeding from the nose or mouth.  The examiner 
reported that the abdominal pains could be bloating.  There 
was a macular erythematous rash on the upper trunk, back, and 
neckline.  There was a lipomatous lesion on the right 
forearm.  There was a supraumbilical scar consistent with the 
veteran's report of previous laparoscopic liver biopsy.  The 
examiner noted that the available medical reports reflected a 
hepatic condition dating back to 1995.  The current relevant 
diagnoses were past history of influenza in 1975; history of 
dental work in 1994 or 1995; and, history of hepatitis C, 
which was discovered in 1995 with evidence suggestive of 
current, active, chronic hepatitis and possible cirrhosis, 
though not presently documented.  The report notes chronic 
active hepatitis C.  

In a January 1999 addendum, the April 1998 VA examiner 
reported that the claims file and the essential information 
had been reviewed in conjunction with the requested addendum.  
The examiner noted that the veteran had influenza during 
active service and had "perfectly normal health" for many 
years after active service.  The examiner reported, "I am 
unable to speculate that the patient developed hepatitis C in 
1975."  The examiner also noted that if the information 
provided was insufficient, an opinion should be sought from a 
hepatologist, gastrointestinal doctor, or an infectious 
disease specialist.

In March 1999, another VA physician offered an addendum 
noting that the claims file was reviewed.  The examiner 
reported the following:  "My impression is that there is no 
clear evidence that hepatitis C was acquired while in service 
and it is unclear where he picked it up..."

In a May 1999 rating decision, the RO determined that the 
claim for service connection for Hepatitis C was not well 
grounded. 

II.  Legal Analysis 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Initially however, the threshold question with respect to any 
claim for service connection is whether the veteran has met 
his initial burden of submitting evidence to show that the 
claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

The veteran's SMRs do reflect treatment for flu symptoms and 
for viral infections; however, a separation examination 
report is negative for any relevant disorder.  Recently, a VA 
examiner characterized the SMRs as showing a diagnosis of 
influenza.  Post service VA and private treatment reports 
reflect that the veteran has or had hepatitis B and C.  None 
of the post-service medical evidence has linked any current 
disease to any symptom or condition noted during active 
service, including viral infection or influenza.  No 
influenza is currently shown.  Even when asked for a specific 
nexus opinion, the two most recent VA examiners declined to 
find a relationship between hepatitis and active service.  
One examiner noted "perfectly normal health" for many years 
after active service and the other examiner simply reported 
that it is unclear where the veteran "picked it up."  Under 
these circumstances, the Board finds that the claim lacks 
medical evidence of a nexus between conditions noted during 
active service and the current diagnosis.  Moreover, the 
medical evidence does not demonstrate a nexus between 
hepatitis and a service-connected condition.  

As noted above, in the alternative, the veteran can establish 
a well grounded claim if the condition is observed during 
service or during any applicable presumption period, if 
continuity is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  In this case, however, continuity has not 
been demonstrated.  Although the veteran reported that he has 
had hepatitis for many years, he has not alleged that any 
ascertainable symptoms associated with hepatitis have been 
evident on a continuing basis dating back to active service.  

The veteran contends that he developed hepatitis as a 
residual of in-service influenza.  In effect, he has 
attempted to provide his own etiology of the currently 
diagnosed disease.  As a layperson without proper medical 
training and expertise, the veteran is not competent to 
provide probative evidence on a medical issue such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the veteran's allegations cannot be used as 
evidence of a medical nexus.  For the reasons noted above, 
the Board finds that the claim must be denied as not well 
grounded.

In order to attain service connection for hepatitis, the 
veteran must supply VA with medical evidence tending to link 
an in-service condition to a currently diagnosed disease or 
to a service-connected disability.  In the absence of this 
evidence, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim for service connection for residuals of influenza 
is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

